Citation Nr: 0025145	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-19 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1991 decision of the Regional Office which denied service 
connection for post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than November 
10, 1997, for the assignment of a 70 percent evaluation for 
post-traumatic stress disorder.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1966 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In April 1998, the RO granted an increased rating to 
70 percent for post-traumatic stress disorder (PTSD), 
previously rated 30 percent disabling.  The veteran expressed 
disagreement with the level of disability assigned.  In 
November 1998, the RO denied clear and unmistakable error in 
a March 1991 decision of the RO which denied service 
connection for PTSD.  The November 1998 decision also denied 
an earlier effective date for the grant of a 70 percent 
evaluation for PTSD.  The issue of an increased rating for 
PTSD will be discussed below in the remand portion of this 
decision.


FINDINGS OF FACT

1.  A rating decision of March 1991 denied service connection 
for post-traumatic stress disorder.  The appellant did not 
appeal this rating determination, and the decision became 
final.

2.  The March 1991 rating decision was reasonably supported 
by the evidence then of record, and was consistent with VA 
law and regulations then in effect.

3.  The veteran was granted service connection for PTSD in a 
May 1995 Hearing Officer's decision at a 30 percent 
evaluation; although he initiated his appeal with a timely 
filed notice of disagreement, he failed to respond to a 
statement of the case within the time allowed and the appeal 
became final.

4.  A claim for an increased rating for the veteran's 
service-connected PTSD was received by VA on November 10, 
1997.

5.  In an April 1998 rating decision, the veteran was granted 
an increased evaluation to 70 percent for his service-
connected PTSD, effective from November 10, 1997.

6.  It is not factually ascertainable that an increase in 
severity of the service-connected PTSD had occurred within 
the one year prior to November 10, 1997.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision, which denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.105(a) (1999).

2.  The requirements for an effective date earlier than 
November 10, 1997, for the assignment of a 70 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether There Was Clear and 
Unmistakable Error in the March 1991 
Decision of the RO.

In March 1991, the RO denied service connection for PTSD 
because there was no evidence in the claims file showing a 
diagnosis of PTSD.  The RO noted that the only diagnosis on 
the recent VA PTSD examination was chronic alcohol and 
substance abuse.  In a September 1998 statement, the veteran 
claimed that the alcohol and substance abuse were not 
disabilities, "rather they were self treatment for PTSD."  
He also requested that the March 1991 decision be reevaluated 
as clear and unmistakable error.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has propounded the 
following three-part test to determine whether clear and 
unmistakable error (CUE) is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1999). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)). 
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

Evidence of record at the time of the March 1991 rating 
decision consists of the appellant's formal claim for 
compensation benefits (VA Form 21-526) for PTSD, service 
medical records, service personnel records, VA medical 
examination reports, and a VA Social and industrial survey.

A review of the service medical records shows no evidence of 
treatment for any psychiatric disorder. Examination at 
discharge showed a normal psychiatric evaluation.  

On his September 1990 social and industrial survey, the 
veteran indicated that he had a problem with drinking and 
drugs and was currently going to Alcoholics Anonymous.  He 
stated that he began drinking heavily and smoking pot during 
his time in Vietnam.  The examiner was unsure whether the 
veteran had PTSD.  She noted that he did have some of the 
symptoms of PTSD, such as intrusive thoughts of Vietnam; 
however, he reported no nightmares and no sleep disturbance.  
The examiner stated that the veteran's memories of Vietnam 
were negative in regard to only one incident.  There was no 
evidence of numbness of response or intensity in regard to 
that situation.  The examiner concluded that if the veteran 
did have symptoms of PTSD, these were likely minimal.

In an October 1990 VA PTSD examination, the examiner reviewed 
the veteran's medical file and noted treatment in the record 
for alcohol and marijuana abuse in February 1987.  The 
examiner also reviewed the results of the social and 
industrial survey.  The veteran stated that during his 
service in Vietnam, he worked as a mechanic on helicopters 
and then became a crew chief and flight engineer.  His 
helicopter assignments were supply.  Occasionally there were 
rocket attacks at the base where he was stationed, but it was 
never breached by the enemy and he never saw anyone wounded 
in combat.  He did witness the result of a crash between a 
helicopter and a C130 and helped out in the medical 
evaluation of the people.  He described this as the worst 
time for him.  On mental status examination, the veteran did 
not appear anxious or depressed when talking about his 
Vietnam experience.  He stated that sometimes he slept well, 
and sometimes he did not.  There were no signs of nightmares.  
When he did dream about the military, if it awakened him he 
was able to go right back to sleep.  The examiner noted no 
sights of intrusive thoughts, flashbacks and no sign of 
exaggerated startle reflex.  The veteran indicated that he 
considered himself to be a happy individual.  The examiner 
concluded that he did not feel that the veteran's life was 
threatened by combat, and he did not show that manifestations 
of post-traumatic stress disorder with increased anxiety, 
blunted affect, nightmares, intrusive thoughts, increased 
startle reflex, flashbacks or survivor guilt.  He added that 
the veteran's problems were related to his addictive 
personality character traits.  The diagnosis was chronic 
alcohol abuse and chronic substance abuse (marijuana).

Based upon a review of this clinical evidence, the RO denied 
service connection for PTSD noting that the only diagnosis on 
recent VA examination was chronic alcohol and substance 
abuse.  Although the veteran was notified of this decision, 
he did not perfect an appeal relative to this adverse rating 
action, and the decision became final.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 3.303 (1999); See also 
38 U.S.C. § 310 (1988) (in effect in 1991). 

The evidence at the time of the March 1991 rating decision 
did not show that the veteran had PTSD.  In order to hold 
that the March 1991 rating decision was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the decision was rendered was 
such that the only possible conclusion based upon the 
evidence was that the veteran had PTSD.  In this case; 
however, the examiner in the October 1990 VA examination 
specifically noted the veteran did not show manifestations of 
post-traumatic stress disorder such as increased anxiety, 
blunted affect, nightmares, intrusive thoughts, increased 
startle reflex, flashbacks or survivor guilt.  The RO based 
the denial of service connection for PTSD on this medical 
evidence which did not show the existence of PTSD.  

The Board notes the veteran's contentions that his March 1991 
decision constituted clear and unmistakable error because the 
diagnosis of chronic alcohol and substance abuse was not 
correct, that this was a symptom of his "self-medication" 
for PTSD.  However, the veteran as a lay person is not 
competent to state that he had PTSD or that his alcohol and 
substance abuse were symptoms rather than diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
records do show diagnoses of alcohol and substance abuse, 
there is no support in the medical evidence for his 
contention that these were self treatment for PTSD.  The RO's 
denial of service connection for PTSD is well supported by 
the evidence and as such does not constitute CUE.

Thus, the Board concludes that the March 1991 rating decision 
was a permissible and appropriate exercise of rating judgment 
and the RO's findings were not totally without any support in 
the evidence on file at that time.  The appellant has not 
presented evidence of error of either fact or law which, when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Under the relevant and controlling case law cited 
above, the appellant's allegations are therefore insufficient 
to give rise to a valid claim of clear and unmistakable 
error.  Fugo, at 43-44.  Accordingly, the March 1991 rating 
decision was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a).




II.  Entitlement to an Effective Date 
Earlier Than November 10, 1997 for the 
Assignment of a 70 Percent Evaluation for 
PTSD.


Factual Background

Service connection was originally granted for PTSD in a May 
1995 hearing officer's decision at a 30 percent evaluation.  
In February 1996, the veteran indicated that he wished to 
appeal his 30 percent evaluation stating that it should be 
higher.  This was accepted by the RO as a notice of 
disagreement.  In February 1996, the veteran was provided a 
VA compensation and pension examination as well as a social 
and industrial survey.  He indicated that he was currently 
living in a small apartment in Oregon City, Oregon and 
provided the address.  In April 1996, the RO issued a 
statement of the case (SOC) which was sent to the Oregon City 
address, as well as his prior address of record.

By a statement received on November 10, 1997, the veteran 
contacted the RO and indicated that he never received the 
April 1996 SOC.  He stated that at that time he had been 
living at the Oregon City address with a friend, that the 
relationship had ended and he was now homeless.  He requested 
reevaluation of his PTSD.

In November 1997, the veteran was admitted to a VA hospital 
for detoxification for alcohol.  He also admitted occasional 
use of marijuana and cocaine.  On admission, he indicated 
that he still had some flashbacks and bad dreams of Vietnam.  
He denied any hallucinations or seizures.  He was homeless 
and living in his truck.  During his hospitalization he 
attended group therapy, and classes on substance abuse.  
Three days later, having been detoxified, he was admitted to 
the Substance Abuse Residential Rehabilitation Treatment Unit 
at the VA Medical Center.  During his hospitalization he 
attended group therapy, AA and NA meetings.  He had 
depression which was relieved by medication.  The report of 
his hospitalization noted that his problems were seen as 
post-traumatic stress disorder, depression, back pain, 
homelessness, isolation, unemployment, and a lack of sober 
living skills.  His condition at discharge in December was 
noted to be "fair" and he was immediately transferred to 
the post-traumatic stress disorder program.

On admission to the PTSD program, the veteran complained of 
frequent thoughts of airplane crashes and getting shot down 
which continued to interfere with his sleep.  He also 
complained of hypervigilance, startle reflex exaggeration, 
withdrawal when angry resulting in extremely isolative 
behavior and difficulty sleeping.  He stated that he had had 
difficulty with relationships and had been married and 
divorced twice.  He stated that he lived alone in his truck 
prior to entering the Substance Abuse Treatment Program and 
intended to continue to live alone when he finished his 
treatment.  Both parents and a sister were alive.  He had no 
contact with his father.  On mental status examination he had 
normal psychomotor activity.  His affect was blunt, and 
speech was normal with quit volume.  His thoughts appeared 
focused.  He was alert and oriented.  During the course of 
his hospitalization, he participated in all aspects of the 
post-traumatic stress disorder program.  He planned on living 
with his mother for a few months and finding a job.  His 
course of treatment was described as "uneventful."  His 
major problem areas during the treatment process were post-
traumatic stress disorder, relationships, anger, and 
communications.  He was discharged in stable condition in 
January 1998.

In January 1998, while an inpatient in the VA PTSD program, 
the veteran was provided a compensation and pension PTSD 
examination.  The examiner reviewed the complete psychiatric 
history of the veteran.  The veteran indicated that for the 
last three years, he had been staying at his mother's or his 
grandmother's home, but mostly roamed about Oregon living in 
his camper.  He stated that he preferred to stay in the hills 
and stay away from people.  He also stated that he liked to 
be left alone.  He stated that he had tried various 
construction jobs over the last two or three years.  He had 
spent a total of approximately six months of time on the job 
but each job ended after a short period of time.  He stated 
that he would get angry with people telling him what to do.  
He was twice divorced and had attempted two relationships 
with two different women over the last two or three years.  
These relationships failed after a short time.  He stated 
that he felt himself unable to have any close feelings as a 
result of his Vietnam experience and walked away from the 
relationships.  The examiner described the extent of the 
veteran's social impairment over the last 12 months as 
"severe."  The veteran complained that his moods had been 
"a roller coaster since Vietnam," he had depression 
frequently, complained of problems getting to sleep and 
nightmares of Vietnam.  He complained that any kind of noise 
would cause an intense startle reaction in himself with 
increased anxiety and shaking of his hands.  He also 
complained of frequent flashbacks of Vietnam whenever he 
heard a report of an airline crash or a small plane crash.  
On mental status examination, the veteran appeared coherent 
without psychosis.  He denied thoughts of harm to himself or 
others.  There was no impairment in his thought process, no 
delusions or hallucinations and no inappropriate behavior.  
His Axis I diagnosis was post-traumatic stress disorder, 
chronic.  His Global Assessment of Functioning (GAF) was 50, 
45 in the past year.  

In a January 1998 Social and Industrial Survey (SIS) 
conducted two days following the above VA PTSD examination, 
the veteran indicated that he had lost all interest in 
everything with the exception of the woods where he found 
peace of mind and enjoyed watching the animals and the 
weather systems passing through.  He stated that his dreams 
of his life's experience, especially Vietnam, were starting 
to develop into nightmares.  The intensity of these dreams 
was becoming more intolerable, and the frequency was now up 
to two to three times a month which caused him an enormous 
amount of emotional conflict.  He stated that he had a lot of 
difficulty staying awake during the day mainly due to 
fatigue, anger and depression which he attributed to these 
nightmares.  He also felt that his life experiences haunted 
him in terms of being a survivor and allowing other GIs to 
die in aircraft that he felt responsible for.

In an April 1998 rating decision, the veteran's PTSD 
evaluation was increased to 70 percent disabling effective 
November 10, 1997.  In a separate decision, he was granted a 
temporary total rating from November 18, 1997 to February 1, 
1998 based on his hospitalization due to PTSD.  In July 1998, 
he filed a notice of disagreement with only a 70 percent 
rating arguing that he should be rated 100 percent.  He also 
indicated that the date of his award of a 70 percent rating 
should be June 1993, the date when he contacted VA indicating 
a desire to reopen his claim for PTSD.  Finally, he wished to 
be considered for a total rating for compensation on the 
basis of individual unemployability (TDIU).  In November 
1998, the RO denied the claims for TDIU and an earlier 
effective date of June 1993 for the assignment of a 70 
percent evaluation for PTSD.  In August 1999, the veteran was 
granted a total rating on the basis of individual 
unemployability.

In October 1999, the veteran provided personal testimony in a 
hearing at the RO on the issue of an earlier effective date 
for the assignment of a 70 percent evaluation for post-
traumatic stress disorder.  He testified that in April 1996, 
he was homeless although he was receiving mail at his 
mother's place and "a couple of other peoples houses that I 
gave addresses to . . ."  He added that he was happiest when 
he was living in the woods.  His representative argued that 
he was so debilitated by his service-connected PTSD that the 
veteran was unable to perfect his appeal by responding the 
April 1996 statement of the case.  

In November 1999, the RO received statements from the 
veteran's sister and mother.  They indicated that they often 
did not know where the veteran was located.


The Law and Regulations Regarding Earlier Effective 
Dates for Increased Ratings

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2) (1999).


Analysis

The veteran is claiming that he should be granted an earlier 
date for his increased rating for PTSD.  As a preliminary 
matter, the Board finds that although the veteran initiated 
an appeal of the May 1995 Hearing Officer's decision which 
granted him an initial evaluation of 30 percent for PTSD, he 
failed to respond to the statement of the case within the 
time allowed and the May 1995 hearing officer's decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  While it 
is unfortunate that the veteran may never have received the 
statement of the case notifying him that he had to respond to 
perfect his appeal, the evidence shows that the statement of 
the case was properly sent to the veteran's last address of 
record.  The Court has stated that "[i]n the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  
As such, the statement from the veteran, which was received 
by the RO on November 10, 1997, constituted a new claim for 
an increased rating for his service-connected PTSD.  See 
38 C.F.R. §§ 3.155, 3.160(f) (1999).

The November 1997 statement from the veteran, filed just 
prior to his hospitalization at VA for detoxification, 
alcohol and substance abuse, and PTSD, was the first contact 
from the veteran since his February 1996 VA compensation and 
pension examination.  The evidence does not show and the 
veteran does not alleged that he contacted VA during this 
period.  Thus, as noted above, the statement received by the 
VA on November 10, 1997 is the earliest document which can be 
considered a claim for increase since the expiration of his 
prior appeal over a year earlier.

As there is no earlier document in the claims file which can 
be construed as a claim for PTSD, and the award of 70 percent 
was made effective the date of receipt of the claim, the only 
other basis for the award of an earlier effective date would 
be if it was factually ascertainable that the veteran's PTSD 
increased within the one year prior to receipt of the 
November 1997 claim.  See 38 C.F.R. § 3.400(o)(2) (1999).  As 
there is no evidence in the claims to support this notion, 
entitlement to an effective date earlier than November 10, 
1997 is not warranted.  See 38 C.F.R. § 3.400(o)(1) (1999).



ORDER

The March 1991 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
post-traumatic stress disorder.

An effective date earlier than November 10, 1997, for the 
assignment of a 70 percent evaluation for PTSD, is denied.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating for PTSD is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled. 

In a March 2000 VA PTSD compensation and pension examination, 
the examiner referred to a July 21, 1999 psychiatric 
examination by Karen Inaba, NP.  The veteran also indicated 
that he had participated in PTSD group treatment at the Salem 
Veteran Center until Christmas 1999 when he left the group.  
The veteran also indicated that he was involved in an anger 
management class and would soon join a PTSD class.  He 
further indicated that he had met with Karen Inaba between 
July and September 1999.  None of these records have been 
associated with the claims file.  

In January 1999, a letter from the Social Security 
Administration was received by the RO indicating that the 
veteran had requested that a portion of his Social Security 
medical file be sent.  Included was a December 1998 report of 
psychiatric evaluation by a private physician, W. Salbador, 
M.D.  It is unclear whether additionally records exist in the 
veteran's SSA medical file which may be relevant to the 
veteran's claim for an increased rating. 

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990);  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
for an increased rating for PTSD.  Upon 
receipt of a satisfactory response, the 
RO should obtain from the veteran a 
properly executed authorization for the 
release of private medical records, if 
any. The RO should then seek to obtain 
copies of all relevant VA records.  The 
Board is particularly interested in 
obtaining the report of his psychiatric 
examination by Karen Inaba dated July 21, 
1999 and referenced in his March 2000 VA 
PTSD examination.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and her representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
needs to take no action until so informed. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

